Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after non-final filed March 19, 2021 is acknowledged.  Claims 1-41 were cancelled and claim 55 was amended.  Claims 42-55 are pending in the instant application. 
Claims 42-55 are allowed.  

Election/Restrictions
The species election requirement was previously withdrawn in the Office action mailed on March 16, 2021.  

Examiner’s Comments

The objection to claim 55 is withdrawn in view of amendment of claim 55 filed March 19, 2021.

The rejection of Claims 42-55 on the ground of nonstatutory double patenting over claims 1-14 of US Patent No. 9809623 in view of Waitemata (cited in Applicants IDS dated 6/18/2020) and Makaria (frontiers in Medicine, 2014, Volume 1, Article 6) is withdrawn in view of the filing and approval of a terminal disclaimer on March 19, 2021.

                Terminal Disclaimer
The terminal disclaimer filed on March 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9809623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 42-55 are allowed as filed in the amendment of the claims filed March 19, 2021.  


Reasons for Allowance
The closest prior art is that of Bhandari et al., (US 20140193465, published on 7/10/2014, cited in ID).  The disulfide-rich dimer molecules taught by Bhandari et al. can be cherry-picked to give a peptide of Pen-(N-Me-Arg)-Ser-Asp-Thr-Leu-Pen-Xaa11-Xaa12-D-Lys (see claim 1) out of more than millions possible combinations.  Further, even if the sequence is selected, there is no reason at the same time Xaa11-Xaa12 is replaced by Phe(4-tBut)-(B-homo-Glu).   Furthermore, treatment of celiac disease is also in a laundry list of disorders (see paragraph 0088).  There is no teaching, suggestion or motivation to pick SEQ ID NO:153 as the antagonist and treat celiac disease.  Thus Bhandari et al. do not anticipate and/or make obvious the instantly claimed invention. 

Conclusion
Claims 42-55 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654